Mr. Justice Wolf,
dissenting.
The complaint in this case set up that the complainant was in the material possession and continuous enjoyment of *724a road within the property of the defendant; that the complainant traveled over that road with all sorts of vehicles and that it was bnilt and prepared by him with his own money and at no time and in no form had he surrendered such right. He complained of an interference and sought the injunction formerly known as an interdict.
The use of the word “right” was perhaps inadvertently made. Nevertheless, it is clear to my mind that the only right that a person could have in a road of that kind is by reason of the existence of a servitude.
The defendant attempted to show that no such servitude existed and the court below permitted such evidence. This court reversed the judgment of the lower court on the theory that in a proceeding of injunction to recover possession the only thing that could be discussed was the possession as a matter of fact; that questions relating to the right or title with which one possessed were not proper in such proceeding.
The decisions of this court heretofore merely held that in cases to recover the possession of land it was sufficient to prove the possession of the land itself, and all questions of title were necessarily to be deferred. Perhaps the underlying reason was that in suits to recover the possession of a thing or property wrested from one, the mere- possession creates a presumption of title and one needs go no further. In such cases the courts leave the parties to a subsequent discussion of the title. The possession and the title are separable concepts and the possession may be independently proved. I maintain that there is no such separable concept when one speaks of a servitude.
A servitude is defined by section 536 of the Civil Code as follows:
“A servitude is a charge imposed upon an immovable for the benefit of another tenement belonging to a different owner.”
Hence necessarily a servitude, called under the English Law án incorporeal hereditament, is an intangible thing. While *725outward signs or tokens may indicate the existence of a servitude, such signs or tokens are frequently consistent with the non-existence of the servitude.
Section 433 of the Civil Code provides:
“Natural possession is the holding of a thing or the enjoyment of a right by any person. Civil possession is the same holding or enjoyment joined to the intent of holding the thing or right as one’s own. ’ ’
Thus defined, throughout the whole section the Legislature has spoken of the possession of a thing or the enjoyment of a right, an exhaustive division. When one comes to file an interdict to recover the possession of a thing, a piece of land for example, the existence of that land must be proved, or else there is no proof of possession. Similarly, to prove the possession of a right the latter must be shown. It is idle to speak of having possession of a right without showing the existence of that right. There must be a possession of something. And I may repeat that possession is defined by section 433, supra, as either the possession of a thing or of a right. A servitude is necessarily only a right or, as defined by the code, the enjoyment of a right. Therefore, no matter how difficult it may be, a complainant must show the existence of the res the possession of which he claims. When we speak of the possession of land the res is the land; when we speak of the possession of a right the res then is the right itself.
The right to use the inderdict to recover the use of a servitude was challenged. Nevertheless, the Supreme Court of Spain in two decisions cited in the majority opinion held that the writ was available to prevent the disturbance of a right of servitude. In case No. 349, decided December 31, 1879, vol. 42, p. 523, the court considered that certain objections were unfounded “porque bajo el nombre de posesión se entiende comprendida la cuasi posesión para los efectos de esta clase de interdictos, en los cuales se resuelve una *726cuestión de orden público que del propio modo se afecta a uno por mano propia de la cosa corporal que posee, como de un derecho de servidumbre que ejercita o cuasi posee.” [Free translation: “because qnasi-possession should be considered to be included under the name of possession for the purposes of these inderdicts where a matter of ‘public order’ is decided which similarly affects a physical thing that one possesses as it affects a right of servitude which one exercises or possesses.”] In case No. 338, of July 11, 1881, vol. 47, p. 100, the court held similarly. In each of these eases, to my way of thinking, the court held that the possession of a right or quasi-right might be proved to remove obstacles or the like, but I have found nothing in either case that holds that possession of a servitude may be proved independently of the right itself.
In the majority opinion, in referring to section 433 of the Civil Code, the Court says that the possession or tenancy of the use of a servitude might be the object of an injunction to recover the possession. In this phrase the court speaks of a word that does not appear in the said Code, namely, the word “use”. I maintain that there is no such thing as the possession of the use of a servitude as distinguished from the possession of the servitude. The idea of the Supreme Court of Spain was to protect the dominant tenement and enable the owner thereof to preserve or restore his right of servitude in case it had been interfered with. In the case of land, as I have pointed out, the possession may be readily proved. In the realm of servitude such possession is impossible of proof without establishing the existence of a right.
Section 433, supra, is the first of a series of sections under Title V, Chapter I, of the Civil Code, relating to possession. A number of those articles I think support the conclusions at which I have arrived, and especially section 439, which reads as follows: “Only things and rights suscep-*727tibie of being appropriated can be tbe objects of possession.” In other words, I maintain the possession contended for in the majority opinion is excluded by the words of this section.
Therefore, it seems to me that the conrt below was justified in admitting evidence that the plaintiff was on the property of the defendant by mere tolerance.